DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/20/2022 has been entered. Claims 1-20 are currently pending. Applicant’s amendments have overcome the objections to the drawings previously set forth in the Non-Final Office Action mailed 06/20/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuda et al. (US 20210257712 A1), hereinafter referred to as “Tokuda”.
Regarding claim 1, Tokuda discloses a backdoor (para. [0034]) comprising: an outer panel (fig. 3, elements 21 and 22; para. [0041]) made of resin (para. [0041]) and having an opening (fig. 3, location where element 3 is disposed) formed; an inner panel (fig. 3, element 1; para. [0041]) made of resin (para. [0041]); a reinforcement (fig. 3, element 4; para. [0040]) made of metal (para. [0086]) and arranged between (fig. 3; para. [0044]) the outer panel (fig. 3, elements 21 and 22) and the inner panel (fig. 3, element 1); and a rear glass (fig. 3, element 3; para. [0037]) covering the opening (fig. 3, location where element 3 is disposed), wherein the rear glass (fig. 3, element 3) includes a defogger (fig. 4, element 5; para. [0044]), and a first antenna conductor (fig. 4, element 7; para. [0044]) capable of receiving a radio wave in a frequency band of AM broadcast waves (para. [0044]), wherein the first antenna conductor (fig. 4, element 7) includes a first power feeding part (fig. 4, element 71; para. [0060]), and a first antenna element (fig. 4, element 72; para. [0060]) having a total length of 100 mm to 1800 mm (fig. 5; para. [0091]) and connected to (fig. 4; para. [0060]) the first power feeding part (fig. 4, element 71), wherein the first power feeding part (fig. 4, element 71) is positioned at a location between the antenna element (fig. 4, element 72) and the reinforcement (fig. 3, element 4) in plan view of the rear glass (figs. 3-4; para. [0040]), at an end of the antenna conductor (fig. 4, element 7) nearest the reinforcement (fig. 3, element 4), wherein the first antenna element (fig. 4, element 72) includes a first proximity part (fig. 4 as annotated below, element 72b) extending along a lower outer edge (fig. 6; para. [0091]) of the defogger (fig. 4, element 5), and having a spacing of 3 mm to 60 mm (figs. 4 and 6; para. [0010], [0095]-[0096]; Table 1) from the lower outer edge (fig. 6) and wherein the first antenna element (fig. 4, element 72) is positioned to be separated from the reinforcement by longer than or equal to 10 mm, or positioned on a side with respect to the lower outer edge (fig. 6; para. [0091]) where the reinforcement (fig. 3, element 4) is not present in plan view of the rear glass (fig. 3, element 3) (fig. 3 shows reinforcement 4 extending only in upper, left, and right sides, while fig. 6 shows antenna element 72 on the lower side).

    PNG
    media_image1.png
    670
    926
    media_image1.png
    Greyscale

Regarding claim 2, Tokuda discloses the first antenna element (fig. 4, element 72) is arranged only in a lower peripheral region (fig. 6; para. [0091]) among four of upper, lower, left, and right peripheral regions outside the defogger (fig. 4, element 5), or arranged only in two peripheral regions including the lower peripheral region, the two peripheral regions being adjacent to each other.
Regarding claim 3, Tokuda discloses the first antenna element (fig. 4, element 72) is arranged so as not to overlap (figs. 3-4; para. [0040] – reinforcement 4 is arranged along edges 12 and 13, which do not overlap with rear glass 3. Rear glass 3 includes the first antenna element 72, as shown in fig. 4.) the reinforcement (fig. 3, element 4) in plan view of the rear glass (figs. 3-4, element 3). 
Regarding claim 4, discloses the first antenna conductor (fig. 4, element 7) is arranged so as not to overlap (figs. 3-4; para. [0040] – reinforcement 4 is arranged along edges 12 and 13, which do not overlap with rear glass 3. Rear glass 3 includes the first antenna conductor 7, as shown in fig. 4.) the reinforcement (fig. 3, element 4) in plan view of the rear glass (figs. 3-4, element 3).
Regarding claim 5, Tokuda discloses a length of the first proximity part (fig. 4 as annotated above, element 72b) extending along the lower outer edge (fig. 6) and having the spacing of 3 mm to 60 mm (figs. 4 and 6; para. [0010], [0095]-[0096]; Table 1) from the lower outer edge (fig. 6), is longer than or equal to 100 mm (fig. 5-6; para. [0091] – element 72 is 800 mm, therefore element 72b as defined in the annotated figure above can be longer than or equal to 100 mm).
Regarding claim 7, Tokuda discloses the first antenna element (fig. 4, element 72) includes a linear element (fig. 4, element 72; para. [0060]) that is arranged only in one peripheral region among four of upper, lower (fig. 6), left, and right peripheral regions outside the defogger (fig. 4, element 5).
Regarding claim 15, Tokuda discloses the first antenna element (fig. 4, element 72) is arranged only in a region located lower than (fig. 6) the defogger (fig. 4, element 5).
Regarding claim 19, Tokuda discloses the rear glass (figs. 3-4, element 3) further includes an antenna conductor (fig. 4, element 61; para. [0057]) capable of receiving a radio wave in at least one of frequency bands of FM broadcast waves, Band III of DAB, and terrestrial digital television broadcast (para. [0081]), and wherein the antenna conductor (fig. 4, element 61) includes a power feeding part (fig. 4, element 611; para. [0057]), and an antenna element (fig. 4, element 612; para. [0057]) connected to the power feeding part (fig. 4, element 611).
Regarding claim 20, Tokuda discloses a rear glass (fig. 3, element 3; para. [0037]) that can be attached to a backdoor (fig. 3; para. [0034]) made of resin (para. [0041]) so as to cover an opening (fig. 3, location where element 3 is disposed) formed in the backdoor (fig. 3), and the backdoor (fig. 3) having a reinforcement (fig. 3, element 4; para. [0040]) made of metal (para. [0086]), comprising: a defogger (fig. 4, element 5; para. [0044]); and a first antenna conductor (fig. 4, element 7; para. [0044]) capable of receiving a radio wave in a frequency band of AM broadcast waves (para. [0044]), wherein the first antenna conductor (fig. 4, element 7) includes a first power feeding part (fig. 4, element 71; para. [0060]), and a first antenna element (fig. 4, element 72; para. [0060]) having a total length of 100 mm to 1800 mm (fig. 5; para. [0091]) connected to (fig. 4; para. [0060]) the first power feeding part (fig. 4, element 71), wherein the first power feeding part (fig. 4, element 71) is positioned at a location between the antenna element (fig. 4, element 72) and the reinforcement (fig. 3, element 4) in plan view of the rear glass (figs. 3-4; para. [0040]), at an end of the antenna conductor (fig. 4, element 7) nearest the reinforcement (fig. 3, element 4), wherein the first antenna element (fig. 4, element 72) includes a first proximity part (fig. 4 as annotated above, element 72b) extending along a lower outer edge (fig. 6; para. [0091]) of the defogger (fig. 4, element 5), and having a spacing of 3 mm to 60 mm (figs. 4 and 6; para. [0010], [0095]-[0096]; Table 1) from the lower outer edge (fig. 6) and wherein in a state of being attached to the backdoor (fig. 3), the first antenna element (fig. 4, element 72) is positioned to be separated from the reinforcement by longer than or equal to 10 mm, or positioned on a side with respect to the lower outer edge (fig. 6; para. [0091]) where the reinforcement (fig. 3, element 4) is not present in plan view of the rear glass (fig. 3, element 3) (fig. 3 shows reinforcement 4 extending only in upper, left, and right sides, while fig. 6 shows antenna element 72 on the lower side).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Taniguchi et al. (US 6008767 A), hereinafter referred to as “Taniguchi”.
Regarding claim 6, Tokuda does not teach an antenna 10capacitance of the first antenna element with respect to a vehicle- body ground is 5 pF to 30 pF.
Taniguchi teaches an antenna 10capacitance of the first antenna element with respect to a vehicle- body ground is 5 pF to 30 pF (col. 12, lines 40-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that an antenna 10capacitance of the first antenna element with respect to a vehicle- body ground is 5 pF to 30 pF, as described in Taniguchi. Doing so allows for greater radio wave sensitivity for the antenna elements (Taniguchi, col. 12, lines 40-47).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Tokuda et al. (US 20210249754 A1), assigned to Nippon Sheet Glass Company, and hereinafter referred to as “Nippon”.
Regarding claim 8, Tokuda teaches an area of the linear element (fig. 4, element 72) is 0.005 m2 to 0.05 m2 (para. [0061]).
Tokuda does not teach an area of the linear element is 0.0001 m2 to 0.001 m2 .
Nippon teaches an area of the linear element (fig. 4, element 632) is 0.0001 m2 to 0.001 m2  (Para. [0061], [0089] – para. [0061] described length of linear element 632 as 100 mm – 1000 mm. Para. [0089] described antenna element width as 1 mm. Multiplying length and width of element 632 gives an area range of 0.0001 m2 to 0.001 m2 .).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that an area of the linear element is 0.0001 m2 to 0.001 m2 , as described in Nippon. Doing so allows for reducing the space needed to house the antenna. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Taniguchi et al. (US 6002373 A), assigned to Mazda Motor Corporation, and hereinafter referred to as “Mazda”.
Regarding claim 9, Tokuda does not teach the first antenna element includes a loop-shaped element that is arranged only in a lower peripheral region among four of upper, lower, left, and right peripheral regions outside the defogger.  
Mazda teaches the first antenna element (fig. 7, element 45; col. 13, lines 32-36) includes a loop-shaped element (col. 13, lines 3-5) that is arranged only in a lower peripheral region (fig. 7) among four of upper, lower, left, and right peripheral regions outside the defogger (fig. 1, element 3000; col. 1, lines 59-62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that the first antenna element includes a loop-shaped element that is arranged only in a lower peripheral region among four of upper, lower, left, and right peripheral regions outside the defogger, as described in Mazda. Doing so allows for easily altering the coupling capacitance of the antenna (col. 13, lines 3-13). 
Regarding claim 10, Tokuda does not teach an area surrounded by a loop of the loop-shaped element is 0.01 m2 to 0.05 m2.  
Mazda teaches an area surrounded by a loop of the loop-shaped element is 0.01 m2 to 0.05 m2.  (fig. 20A; col. 16, lines 58-65 – 18 cm * 7 cm = 126 cm2 = 0.0126 m2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that an area surrounded by a loop of the loop-shaped element is 0.01 m2 to 0.05 m2, as described in Mazda. Doing so allows for adjusting for the desired radiation and frequency characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, Tokuda does not teach a shape of the loop-shaped element is a rectangle having a long side along a horizontal direction in which the lower outer edge extends, and a length of a short side of the rectangle is shorter than or equal to 80 mm.  
Mazda teaches a shape of the loop-shaped element (figs. 7 and 20A, element 45) is a rectangle having a long side along a horizontal direction in which the lower outer edge extends (figs. 7 and 20A), and a length of a short side of the rectangle (figs. 7 and 20A, element 45) is shorter than or equal to 80 mm (fig. 20A, 7 cm is less than 80 mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that a shape of the loop-shaped element is a rectangle having a long side along a horizontal direction in which the lower outer edge extends, and a length of a short side of the rectangle is shorter than or equal to 80 mm, as described in Mazda. Doing so allows for adjusting for the desired radiation and frequency characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, Tokuda does not teach a length of the long side of the rectangle is shorter than or equal to 3/4 a length of the lower outer edge.  
Mazda teaches a length of the long side of the rectangle (fig. 7, element 45) is shorter than or equal to 3/4 a length of the lower outer edge (fig. 1; col. 11, lines 30-45 - length of heating wire 3000t is 56 cm. Thus, the lower outer edge must be at least 56 cm. ¾ of 56 cm is 42 cm. The length of the long side of the rectangle is 18 cm, as shown in fig. 20A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that a length of the long side of the rectangle is shorter than or equal to 3/4 a length of the lower outer edge, as described in Mazda. Doing so allows for adjusting for the desired radiation and frequency characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 13, Tokuda teaches a distance between the lower outer edge (fig. 6) and the first antenna element (figs. 4 and 6, element 72) is 3 mm to 30 mm (figs. 4 and 6; para. [0010], [0095]-[0096]; Table 1), and the first antenna conductor (fig. 4, element 7) is further capable of receiving a radio wave in a frequency band of FM broadcast waves (para. [0079]).
Mazda teaches a distance between the lower outer edge and the first antenna element (figs. 7 and 20A, element 45) is 3 mm to 30 mm (fig. 20A), and the length of the short side of the rectangle is 70 mm (fig. 20A).
The combination of Tokuda and Mazda, as modified, does not teach the length of the short side of the rectangle is 3 mm to 50 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that a distance between the lower outer edge and the first antenna element is 3 mm to 30 mm, as described in Mazda. Doing so allows for the desired radiation and frequency characteristics. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Tokuda and Mazda such that the length of the short side of the rectangle is 3 mm to 50 mm. Doing so allows for adjusting for the desired radiation and frequency characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Mazda, as applied to claims 9 and 11 above, and further in view of Ohnishi et al. (US 5461391 A), hereinafter referred to as “Ohnishi”.
Regarding claim 14, Tokuda teaches a distance between the lower outer edge (fig. 6) and the first antenna element (figs. 4 and 6, element 72) is 3 mm to 30 mm (figs. 4 and 6; para. [0010], [0095]-[0096]; Table 1), and the first antenna conductor is further capable of receiving a radio wave in a frequency band of FM broadcast waves (para. [0079]).
Mazda teaches a distance between the lower outer edge and the first antenna element (figs. 7 and 20A, element 45) is 3 mm to 30 mm (fig. 20A) and the length of the short side of the rectangle is 70 mm (fig. 20A).
The combination of Tokuda and Mazda, as  modified, does not teach the first antenna conductor further includes a wire element connected directly or indirectly to the first antenna element, wherein the wire element includes a part extending along the long side of the rectangle on a side opposite to the defogger with respect to the first antenna element.
Ohnishi teaches a distance between the lower outer edge and the first antenna element (fig. 1, element 62; col. 4, lines 5-10) is 3 mm to 30 mm (fig. 1, element M; col. 4, lines 33-38 – distance is 10 mm) and the first antenna conductor (fig. 2, element 62) further includes a wire element (fig. 1, element 61b; col. 4, lines 5-15) connected directly or indirectly (fig. 1) to the first antenna element (fig. 1, element 62), wherein the wire element (fig. 1, element 61b) includes a part extending along the long side of the rectangle (fig. 1, element 62) on a side opposite to the defogger (fig. 1, element 2) with respect to the first antenna element (fig. 1, element 62) (col. 4, lines 5-15).
The combination of Tokuda, Mazda, and Ohnishi, as modified, does not teach the length of the short side of the rectangle is 3 mm to 50 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Tokuda and Mazda such that the first antenna conductor further includes a wire element connected directly or indirectly to the first antenna element, wherein the wire element includes a part extending along the long side of the rectangle on a side opposite to the defogger with respect to the first antenna element, as described in Ohnishi. Doing so increases the effective area of the antenna and the height thereof above the ground, thus making it possible to increase the gain in all directions (Ohnishi, col. 2, line 67 – col. 3, lines 1-3) . Additionally, it allows for changing the tuning frequency and the impedance so as to increase the transfer ratio and is therefore contributive to increase of the gain (Ohnishi, col. 3, lines 4-6). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Tokuda, Mazda, and Ohnishi such that the length of the short side of the rectangle is 3 mm to 50 mm. Doing so allows for adjusting for the desired radiation and frequency characteristics. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 20210257712 A1), hereinafter referred to as “Tokuda”, in view of Ohnishi et al. (US 5461391 A), hereinafter referred to as “Ohnishi”.
Regarding claim 16, Tokuda does not teach the first antenna element further includes a second proximity part extending along a second outer edge connected to the lower outer edge among the left and right outer edges of the defogger, and having a spacing of 10 mm to 40 mm from the second outer edge.
Ohnishi teaches the first antenna element (fig. 1, element 62; col. 4, lines 5-10) further includes a second proximity part (fig. 1, element 61a; col. 4, lines 8-10) extending along a second outer edge (fig. 1) connected to the lower outer edge among the left and right outer edges of the defogger (fig. 1, element 2), and having a spacing of 10 mm to 40 mm from the second outer edge (fig. 1, element N; col. 4, lines 33-38 – spacing is 10 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device the described in Tokuda such that the first antenna element further includes a second proximity part extending along a second outer edge connected to the lower outer edge among the left and right outer edges of the defogger, and having a spacing of 10 mm to 40 mm from the second outer edge, as described in Ohnishi. Doing so increases the effective area of the antenna and the height thereof above the ground, thus making it possible to increase the gain in all directions (Ohnishi, col. 2, line 67 – col. 3, lines 1-3). Additionally, it allows for changing the tuning frequency and the impedance so as to increase the transfer ratio and is therefore contributive to increase of the gain (Ohnishi, col. 3, lines 4-6).
Regarding claim 17, Tokuda teaches the first proximity part (fig. 4 as annotated above, element 72b) is arranged in a region located lower than (fig. 6) the defogger (fig. 4, element 5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Hayashi et al. (US 20170279182 A1), hereinafter referred to as “Hayashi”.
Regarding claim 18, Tokuda teaches the rear glass further includes a second antenna conductor capable of receiving a radio wave in a frequency band of FM broadcast waves (para. [0079]), wherein the first antenna conductor (fig. 4, element 7) is arranged in a region located lower than the defogger (fig. 4, element 5) (fig. 6; para. [0091]).
Tokuda does not explicitly teach the second antenna conductor includes a second power feeding part connected or proximate to the defogger, and a second antenna element arranged to be separated from the defogger by a spacing of 1 mm to 40 mm, wherein the second antenna element extends from the second power feeding part, through one of two peripheral regions being a left peripheral region and a right peripheral region that are outside the defogger, to a region located higher than the defogger.
Hayashi teaches the second antenna conductor (fig. 5, elements 51b and 52b; para. [0118]) includes a second power feeding part (fig. 5, element 51b; para. [0116]) connected or proximate to (fig. 5) the defogger (fig. 5, element 30; para. [0110]), and a second antenna element (fig. 5, element 52b; para. [0118]) arranged to be separated from the defogger (fig. 5, element 30) by a spacing of 1 mm to 40 mm (fig. 5, element D2; para. [0066]), wherein the second antenna element (fig. 5, element 52b) extends from the second power feeding part (fig. 5, element 51b), through one of two peripheral regions being a left peripheral region (fig. 5; para. [0118]) and a right peripheral region that are outside the defogger (fig. 5, element 30), to a region located higher than the defogger (fig. 5, element 30) (fig. 5; para. [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Tokuda such that the second antenna conductor includes a second power feeding part connected or proximate to the defogger, and a second antenna element arranged to be separated from the defogger by a spacing of 1 mm to 40 mm, wherein the second antenna element extends from the second power feeding part, through one of two peripheral regions being a left peripheral region and a right peripheral region that are outside the defogger, to a region located higher than the defogger, as described in Hayashi. Doing so allows for reducing noise and improving receiving sensitivity of the antenna (Hayashi, para. [0122]). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leah Rosenberg/
Examiner, Art Unit 2845
11/30/2022




/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845